Citation Nr: 1451890	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a Board hearing via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.


FINDING OF FACT

The Veteran's bilateral tinnitus is attributable to his active military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran contends that he is entitled to service connection for tinnitus. A review of the record demonstrates that the evidence is in equipoise regarding this issue. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for tinnitus. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, 1 Vet. App. 49.

Although there are conflicting reports as to the date of onset, the Veteran reports that he currently has tinnitus.  He is certainly competent to report about the presence of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the requirement of a current disability has been demonstrated.

The Veteran's service treatment records do not reflect that he complained about tinnitus during active military service.  However, the Veteran's military occupational specialty as an infantryman and his receipt of a sharpshooter badge (rifle) corroborate the Veteran's accounts of in-service noise exposure.  Finding no conflicting evidence, the Board concludes that the Veteran's reports of in-service noise exposure are competent and credible evidence of an in-service event.

The remaining issue is whether there is a nexus to service.  The Veteran was afforded a VA examination in September 2010.  There, the examiner opined that tinnitus was not related to service.  As rationale, the examiner stated that the Veteran reported the onset of tinnitus many years after military service.  The Board finds this opinion inadequate for the purpose of determining the etiology of the Veteran's tinnitus as the examiner does not specify the significance of the Veteran's report of the onset of tinnitus many years following service.  

The Board also notes that a May 2014 VA examiner stated that he was unable to determine the etiology of tinnitus as there was no diagnosis of tinnitus.  This too is inadequate because, as discussed above, the Veteran as a layperson is able to attest to the presence of tinnitus.

While there is some contradictory evidence as to the onset of the Veteran's tinnitus, the Veteran explained that he was confused when he discussed the onset of his tinnitus.  While an August 2010 VA treatment record states that tinnitus began in 1978 (prior to service) and a September 2010 VA examination report states that tinnitus began in 1992, the Veteran clarified those reports. See Transcript at 9.  At his Board hearing, the Veteran testified that he was confused about the examiner's question and was simply reporting when he learned that he could receive benefits for tinnitus.  The Veteran further testified that he has experienced ringing in his ears constantly since he separated from service.  See Transcript at 10.  Tinnitus is a wholly subjective symptom, the Veteran's reports are imperative to determining the date of onset. Given that the Veteran has provided reports of tinnitus dating back to service, the Board considers the evidence to be in relative equipoise regarding a chronicity of symptomatology despite conflicting reports.  38 U.S.C.A. §§ 1154(a), 5107(b).  By resolving reasonable doubt in the Veteran's favor, a continuity of symptomatology for tinnitus has been demonstrated and service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


